Citation Nr: 1137974	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-13 406	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's service is honorable for Department of Veterans Affairs (VA) purposes from June 12, 1991 to December 6, 1991?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The appellant served on active duty from October 1984 to October 1987 and from June 12, 1991 to December 6, 1991; this does not account for active duty for training (ACDUTRA) with the Army Reserves prior to June 12, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 administrative decision in which the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs determined the character of the appellant's service was "other than honorable" from June 12, 1991 to December 6, 1991, rendering him ineligible to receive VA benefits.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), for migraine headaches, for hearing loss and for tinnitus for the period from January 17, 1991 through June 11, 1991 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In denying the appellant entitlement to VA benefits, the RO noted that it had sent an inquiry to the Defense Personnel Record Information Retrieval System (DPRIS), which contains records for service members separated from the Army on or after July 1, 2002.  However, the appellant was separated prior to that date.  A DD Form 215 reflects that the appellant served in Iraq from January 17, 1991 to June 18, 1991 and that the appellant is claiming service connection for various disabilities due to his "honorable" service in Iraq prior to June 12, 1991, when he reenlisted in the Army.  Service treatment records reveal that he had a HIV antibody test taken at Fort Knox, Kentucky on January 15, 1991 with the results given the following day, after which there are no additional service treatment records.  A May 2005 VA Form 119, Report of Contact, reflects that the appellant indicated that he was in the regular Army when activated to Desert Storm but was not assigned to any particular unit; that he moved around a lot and that he was in Ft. Lewis, Washington before he went to Fort Campbell, Kentucky for training to go to Desert Storm.  His DD Form 214 shows that the appellant's last duty assignment was "FORSCOM CO C 3/502nd INF."  The appellant also advised that he had no papers of discharge being other than honorable, indicating that the period had been changed to honorable.

In light of the above, follow-up requests to the Records Management Center (RMC), ARPERSCOM and the Department of the Army (to include the U. S. Army Human Resources Command, if unsuccessful), to obtain copies of the appellant's Official Military Personnel File (OMPF) and any additional service treatment records dated after January 16, 1991 in order to verify his periods of active duty and ACDUTRA, when he reenlisted, and to ascertain whether his discharge has been upgraded.  Such development should include contacting the Army's Office of the Judge Advocate General (JAG) to obtain the facts and circumstances surrounding the appellant's discharge under "other than honorable conditions" and the Army Board for the Correction of Military Records to ascertain whether the appellant's discharge has been upgraded.

If it appears that the appellant's discharge was under "other than honorable conditions" after such development, then he should be sent a predetermination letter, Character of Discharge - Due Process, enclosing a VA Form 21-0789.  VA should specifically inform the appellant of his right to request that the service department officially change the character of his discharge.  The letter should also inform him of the right to present evidence that he was insane at the time of committing the offense(s) resulting in an "other than honorable" discharge.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of service treatment records for the appellant dated after January 16, 1991, and of his OMPF and/or Military Personnel Records Jacket (MPRJ).  In doing so, VA should contact the RMC, ARPERSCOM and the Department of the Army (to include the U. S. Army Human Resources Command, if unsuccessful), and any other appropriate records repository in order to verify all periods of active duty and ACDUTRA and the character of discharge, the date of his reenlistment in 1991, and to ascertain whether his December 1991 discharge has been upgraded.  Such development should include contacting the Army's Office of the JAG to obtain the facts and circumstances surrounding the appellant's discharge under "other than honorable conditions" and the Army Board for the Correction of Military Records.  In contacting any records custodian, provide a copy of the appellant's DD Forms 214 and DD Form 215.  

VA is reminded that it should continue efforts to procure the relevant records relating to the appellant's active duty and ACDUTRA in the Army and the IRR until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Following completion of 1 above, to the extent possible, if and only if it appears that the appellant's discharge was under "other than honorable conditions" after such development, send him and his representative a predetermination letter, Character of Discharge - Due Process, enclosing a VA Form 21-0789.  Specifically inform the appellant of his right to request that the service department officially change the character of his discharge.  The letter should also inform him of the right to present evidence that he was insane at the time of committing the offense(s) resulting in an "other than honorable" discharge.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate and determine whether the character of the appellant's discharge still constitutes a bar to VA benefits.  If any benefit sought on appeal remains denied, furnish to the appellant and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



